Citation Nr: 9909746	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
disability claimed as being due to VA hospital and surgical 
treatment in April 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to March 
1943.  The veteran filed his claim in January 1994.  In June 
1994, the Department of Veterans Affairs (VA) Regional Office 
(RO) advised him that it was staying adjudication of his 
claim pending final VA rulemaking following Brown v. 
Gardener, 115 S.Ct. 552 (1994).  Thereafter, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought in March 1995, and the veteran appealed.  He 
presented testimony during a hearing at the RO in April 1996.

In February 1997, the Board of Veterans' Appeals (the Board) 
remanded this case for additional development of the 
evidence.  After the indicated development was accomplished 
to the extent possible, the RO issues a Supplemental 
Statement of the Case in January 1999 which continued to deny 
the veteran's claim.  The case was returned to the Board.  


FINDINGS OF FACT

1.  The veteran consented to have left carpal tunnel release 
surgery performed on April 22, 1993, and that procedure was 
performed.

2.  There is no competent medical evidence of record showing 
that the veteran now has additional disability which was 
caused by any aspect of VA hospital and surgical treatment 
performed during VA hospitalization in April 1993.

3.  There is no competent medical evidence of record which 
demonstrates that the veteran now has additional disability 
due to alleged failure on the part of VA to treat a 
disability of the cervical spine. 



CONCLUSION OF LAW

The claim for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for VA hospital and surgical treatment 
performed during VA hospitalization in April 1993 is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran contends and testifies that VA compensation 
benefits are warranted pursuant to 38 U.S.C.A. § 1151 because 
he never authorized VA to perform a left carpal tunnel 
release on April 22, 1993, did not have left hand disability 
before the surgery and has a left hand disability as a result 
of the surgery.  The veteran also appears to contend, at 
least by implication, that he should have been treated for a 
disability of the cervical spine instead of a left carpal 
tunnel release and that the left carpal tunnel release was 
done without his knowledge or consent.  

In essence, according to the veteran, he had been referred 
from one VA hospital to the one whose action is at issue in 
order to have cervical spine surgery performed, he consented 
only to have cervical spine surgery performed and he thought 
that cervical spine surgery was going to be performed.  The 
veteran claims that the doctor who performed his surgery no 
longer works at VA because of the alleged mix-up.  See the 
April 1996 Hearing Transcript (T) at 1-3, as well as the 
veteran's January 1994, August 1995, and September 1996 
statements.

An October 1992 VA medical record from the referring 
physician at the first VA hospital states that it was felt 
that the veteran needed to have a cervical diskectomy due to 
cervical spine spondylosis and C4-5, C5-6, and C6-7 disc 
narrowing and multilevel foraminal narrowing with C6,7 
radiculopathy and weakness.  The physician advised the 
veteran to go to the second VA hospital for further care.  

The veteran was hospitalized at the VA hospital whose 
treatment is at issue from April 15, 1993 to April 23, 1993.  
An April 15, 1993 neurosurgery attending staff record 
indicates that the veteran had been referred there for work-
up of the cervical spine by the VA physician who treated the 
veteran in October 1992.  It was noted that the veteran was 
status post right carpal tunnel release.  He was complaining 
of a two to three year history of bilateral upper extremity 
nerve pain, left greater than right, with no pain in the arms 
or hands.  He was complaining of dropping things from both 
hands and decreased grip.  He had no proximal weakness, and 
reported having neck pain for only eight to nine months.  It 
was notable that the veteran had had an electromyogram in 
July 1992 which had revealed bilateral carpal tunnel syndrome 
and involvement of the ulnar nerve at the wrist and chronic 
C7 nerve root involvement on the left.  The veteran's 
medications were reviewed, as was his medical history, and 
clinically, tenderness in the posterior C6-7 area was noted.  
The veteran's nerves were examined in his upper extremities, 
from the deltoid to the first and second interosseous nerves.  
Mild to moderate left hypothenar atrophy of the snuffbox area 
was present.  Sensorium was decreased from the left biceps to 
the forearm and in the hand.  The assessment was probable 
left carpal tunnel syndrome.  An MRI, electromyogram, and 
nerve conduction velocities were ordered, as were other 
studies.  An admission note indicates that he had a weak left 
hand grip.  

Electrodiagnostic testing the next day revealed evidence of 
severe left carpal tunnel syndrome.  Needle electromyogram 
screening of the left upper extremity was essentially normal 
with the exception of chronic changes, primarily in the right 
C7 distribution.  

On April 21, 1993, the veteran was pre-oped for left carpal 
tunnel release which was to be conducted under local 
anesthesia.  The veteran was provided instruction and 
preparation, and was advised that after the surgery, he would 
have to keep his hand above his head, do finger extensions, 
clean his arm with cleaning scrubs, and wear hose on his arm 
for one evening.  He indicated that he was looking forward to 
the procedure and knew what to expect, as he had had a carpal 
tunnel release previously.  

On April 22, 1993, it was noted that the veteran had left 
greater than right carpal tunnel syndrome based on clinical 
findings, symptoms, electrodiagnostic evaluation, and MRI, 
and that he was status post right carpal tunnel release.  The 
risks and benefits of a carpal tunnel release were explained 
to the veteran, and he consented to the procedure.

A GSA Standard Form 522, Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures, signed by the veteran on April 22, 1993, and 
witnessed by another individual, indicates that the nature 
and purpose of the operation which was to be performed had 
been fully explained to him.  It states that he was to have a 
left carpal tunnel release, and that the nature of the 
procedure was understood by him to be release of blockage of 
his left median nerve.  The veteran indicated that he 
understood the nature of the proposed procedure and its 
attendant risks, and requested that the procedure be 
performed.

The April 22, 1993 operation report states that the veteran 
had been brought to the operating room for a left carpal 
tunnel release after informed consent was obtained, and that 
the carpal tunnel release was performed under local 
anesthesia.  His left wrist and hand were sterilely prepped 
and draped.  During the surgery, a constriction was found 
along the flexor retinaculum, so it was divided distally 
until no further constriction was noted, with part of the 
retinaculum being removed.

Subsequent treatment records during the hospitalization 
reflect no complaints on the veteran's part.  The hospital 
discharge summary indicates that there were no complications 
from the left carpal tunnel release, and that he was to be 
seen back at the referring hospital for follow-up.

During the hearing which was held at the RO in April 1996, in 
addition to providing the testimony indicated above at the 
beginning of this section, the veteran testified that the day 
after his surgery in April 1993, he felt the back of his neck 
where he had been told they were going to operate, and there 
were no bandages or other indications of surgery there.  He 
then questioned the nurse about when the surgery was to be 
done, and she told him that it had already been done.  He 
stated to her that nothing was supposed to have been done to 
his hand.  She summoned a physician.  The physician stated 
that he did not know what to tell the veteran, but that the 
veteran was going to be sent home the next day.  When the 
referring physician at the first VA hospital next saw him, 
the veteran told him that the second VA facility's physician 
had operated on his hand.  Upon hearing that, the referring 
physician became upset, called the physician at the second 
facility, "gave him all kinds of hell", stated that the 
wrong operation had been performed, and stated that the 
operation had "loused up (the veteran's) hand".  T. 1-2.  

In July 1998, the RO advised the veteran to provide evidence 
from the physician at the first facility and at another 
facility, and to furnish evidence from physicians to 
substantiate his assertions about what they had indicated.  

In July 1998, the veteran indicated that he did not have any 
of the information requested by VA.  All the information was 
in his charts, which VA had, he reported.  Additional VA 
medical records from the referring VA hospital came forth 
from the referring VA facility after a VA generated request, 
but they do not pertain to the claim.

At the request of the February 1997 Board remand, a VA 
neurology examination was conducted in October 1997, to have 
the neurologist review the veteran's claims folder, examine 
the veteran, and thereafter render an opinion as to whether 
or not the veteran had additional disability to his left 
upper extremity following the April 1993 left carpal tunnel 
release, and if so, as to whether such disability was related 
to the surgery, taking into account the veteran's history.  
The neurology examination report specified only the current 
status of the veteran's left hand.

A second VA neurology examination was conducted in April 1998 
because the first examination report had failed to provide 
the information which had been requested.  The neurologist 
considered what the veteran told him and reviewed the 
veteran's medical records for corroboration, and noted that 
there appeared to be a discrepancy between what the veteran 
currently recalled his status to have been prior to the 
surgery and what it actually was, based upon the medical 
records.  Furthermore, the neurologist stated that while the 
veteran continued to be disabled from left carpal tunnel 
syndrome, comparative analysis of nerve conduction studies 
from before and after the April 1993 surgery revealed that 
there had been improvement after the surgery.  In conclusion, 
the neurologist opined that there did not appear to be 
additional disability in the left upper extremity following 
the April 1993 left carpal tunnel release.  The neurologist 
felt that while the veteran was claiming that the disability 
had become worse, the clinical evidence indicated otherwise.

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S.Ct. 
552, 556 n.3 (1994):  "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to counter the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  In pertinent part, § 1151 is 
amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). The Court's 
holding in Karnas requires that in all cases VA fully 
adjudicate a veteran's claim under both the new and old law 
and regulation to determine the extent to which each may be 
favorable to the veteran.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Well Grounded Claim Requirements

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If the Board finds that the claim for 
Section 1151 benefits is not well-grounded, there is no 
further duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of additional disability (a 
medical diagnosis); of VA treatment (medical and some lay 
evidence); and of a nexus between the VA treatment and the 
additional disability (medical evidence).  Cf. Caluza v. 
Brown, 7 Vet. App. 498, 535 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The significance of presenting a well grounded claim is that 
such a claim triggers the VA's chronological obligation to 
assist the claimant in the development of facts pertinent to 
the claim.  Where the claimant fails to present a well 
grounded claim, there is no duty to assist on the part of VA.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Analysis

The threshold question in this case is whether the veteran 
has presented a well grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a).  As discussed above, a claimant has the initial 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Grisvois v. Brown, 
6 Vet. App. 136, 139 (1994).  

In this case, the second prong of the Caluza test is met, as 
VA medical records show that VA hospital and surgical 
treatment occurred in April 1993.  The first prong of the 
Caluza test is not met, as there is no competent medical 
evidence of record that there is additional disability 
present following the veteran's April 1993 left carpal tunnel 
release.  The third prong of the Caluza test is not met 
either.  There is no competent medical evidence of record of 
a nexus between the VA surgical and hospital treatment in 
April 1993 and the claimed additional disability, under 
either version of 38 U.S.C.A. § 1151 discussed above.  That 
is, no competent medical evidence has been submitted which 
supports the veteran's contention that he has additional 
disability as a result of VA medical treatment in April 1993.

The Board notes in passing that the medical evidence of 
record, including contemporaneous VA medical reports and the 
April 1998 neurology report, fails to identify and additional 
disability as a result of the left carpal tunnel release.  

As a layperson, the veteran is not capable of indicating that 
he has more left carpal tunnel syndrome disability than he 
had prior to the April 1993 hospital and surgical treatment, 
or that the reason for any such additional disability was the 
April 1993 hospital and surgical treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With respect to the veteran's statements to the effect that 
he had been told that his medical treatment had been 
mishandled, in Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 
the Court stated that "the connection between the layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence". 

Next, while the veteran states that he never authorized VA to 
perform a left carpal tunnel release on April 22, 1993, the 
evidence of record evidence indicates otherwise.  He and a 
witness signed a consent form indicating that he knew he was 
going to have the procedure and that he knew of its nature.  
Medical records indicate that he had been apprised of and 
understood its nature and that it was to be performed and 
that he had given consent.  He indicated that he had 
previously had a right carpal tunnel release.  He was told 
beforehand that he would have to exercise his fingers and 
wash his arm after the surgery, and the surgery was performed 
under local anesthesia after his left wrist and hand were 
prepared and draped.  Moreover, all operation activity 
focused on the left wrist, and the hospital records post-
dating the surgery reflect no protest to corroborate his 
assertions as to a lack of consent for left carpal tunnel 
repair.  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).   The Court has held, 
however, that this presumption of credibility is not 
unlimited. Specifically, the Court has stated that VA is not 
required to consider patently incredible evidence to be 
credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  
In this case, it would be incredible for the veteran not to 
raise some sort of objection or protest, before or after the 
fact, if surgery had been performed on a different part of 
his anatomy. 

Furthermore, even if there was no consent for a left carpal 
tunnel release, evidence satisfying the first and third 
prongs of the Caluza test is still absent.  No additional 
disability is shown in light of the fact that he allegedly 
had the surgery without consent, and there is no showing that 
any such additional disability was the result of the surgery 
or treatment.  

The veteran appears to be basing his claim in part on the 
premise that neck surgery, rather than left carpal tunnel 
release, should have been performed during VA hospitalization 
in April 1993.  However, in order to have a well-grounded 
claim with that as a premise, he would need to submit, and 
has not submitted, competent medical evidence which shows 
that a cervical spine operation should have been performed at 
that time, and that as a consequence of that treatment not 
having been performed at that time, he has additional 
disability.

In short, for the above reasons and bases, the Board 
concludes that the veteran's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 is not well grounded.  The benefits 
sought on appeal are accordingly denied.

The Board notes that the disposition of the veteran's claim 
would be similar when adjudicated under either the former or 
the revised provisions of 38 U.S.C.A. § 1151.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In that regard, under 
either version of the law the evidence does not demonstrate 
that any claimed disability was the result of VA medical care 
or lack thereof.

Additional considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well-
groundedness of the claim, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that the 
veteran has had ample opportunity to present his contentions 
and evidence, including testifying at a personal hearing, and 
that any error by the RO in the adjudication of the claim on 
a broader basis is not prejudicial.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. at 78.  The Court 
has recently held that the obligation exists only in the 
limited circumstances where the claimant has referenced other 
known and existing evidence which would well ground the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is 
not on notice of any other known and existing evidence which 
would make the claim plausible.  The Board's decision serves 
to further inform the veteran of the kind of evidence that 
would be necessary to make his claim well grounded, namely 
competent medical evidence which indicates that additional 
disability exists, and that such resulted from the VA 
hospital and surgical treatment in April 1993.

The benefit of the doubt doctrine does not apply, as the 
claim is not well grounded and as such is not being 
considered on its merits.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER

The veteran having not submitted a well-grounded claim of 
entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for disability claimed as being due to VA 
hospital and surgical treatment performed during VA 
hospitalization in April 1993, the claim is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


